./   AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                        V.                                         (For Offenses Committed On or After November I , 1987)
                        JOEL LOPEZ BURGOS (4)
                                                                                      Case Number:         3:20-CR-02524-JAH

                                                                                   Thomas S. Sims
                                                                                   Defendant's Attorney
     REGISTRATION NO.                   95849-298

     • -
     THE DEFENDANT:
     IZ! pleaded guilty to count(s)               1 of the Information.
     D was found guilty on count(s)
         after a plea of not guilty

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title and Section / Nature of Offense                                                                 Count
           46:70503(a)(l) - Possession of Methamphetamine with Intent to Distribute on Board a Vessel            1




          The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D     The defendant has been found not guilty on count(s)

     IZ! Count(s)          Remaining counts                               are            dismissed on the motion of the United States.

     IZ)    Assessment: $100.00 waived


            NT A Assessment*: $
     •      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI    No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                         . JOHN A. HOUSTON
                                                                                       ITED STATES DISTRICT JUDGE




                                                                                                                              3 :20-CR-02524-JAH
        .
      ,.,.

-I"
             AO 245B (CASD Rev. 02/ 18) Judgment in a Criminal Case

             DEFENDANT:                JOEL LOPEZ BURGOS (4)                                                    Judgment - Page 2 of 2
             CASE NUMBER:              3 :20-CR-02524-JAH

                                                                IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
              20 months




              •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
              •     The court makes the following recommendations to the Bureau of Prisons:




              •     The defendant is remanded to the custody of the United States Marshal.

              •     The defendant shall surrender to the United States Marshal for this district:

                    •    at                              A.M.              on

                    •    as notified by the United States Marshal.

                    The defendant shall surrender for service of sentence at the institution designated by the Bureau of
              •     Prisons:
                    •    on or before
                    •    as notified by the United States Marshal.
                    •    as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
             I have exec1.1:ted this judgment as follows:

                   Defendant delivered on                                            to

             at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                             UNITED STATES MARSHAL



                                                 By                    DEPUTY UNITED STATES MARSHAL




                                                                                                              3 :20-CR-02524-JAH
